         Case 2:18-cv-09106-WBV-MBN Document 92 Filed 11/17/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

PROSPERITY BANK                                      CIVIL ACTION

VERSUS                                               NO: 18-9106-WBV-MBN

TOM’S MARINE & SALVAGE, LLC, ET AL.                  SECTION: “D”(5)

                                        ORDER

          The Court, having considered Plaintiff’s Motion to Set Amount of Attorney’s

Fees and Costs,1 the record, the applicable law, the Magistrate Judge’s Report and

Recommendation,2 and the failure of the parties to file any objections to the

Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it, as modified, as its opinion herein.

          While the Court completely agrees with the Magistrate Judge’s analysis, the

Court modifies the award of attorney’s fees and costs awarded to Prosperity Bank

based upon the consent of the parties, as communicated to the Court via email on

November 6, 2020. According to that email communication, which was sent after the

Magistrate Judge issued his Report and Recommendation on October 30, 2020, the

parties have agreed that Tom’s Marine & Salvage, LLC, Tom’s Welding, Inc., Tom’s

Investment and Khai Duc Dihn (collectively, “Defendants”) shall pay Prosperity Bank

$71,373.76, in attorney’s fees and costs, in return for Prosperity Bank not recording

the final judgment in this case for 60 days. The Court notes that the amount of

attorney’s fees and costs to which the parties have agreed is the same amount



1   R. Doc. 85.
2   R. Doc. 91.
        Case 2:18-cv-09106-WBV-MBN Document 92 Filed 11/17/20 Page 2 of 2




requested by Prosperity Bank in the instant Motion.3 The Court further notes that

Defendants filed an 11-page Opposition brief to that Motion, which, as the Magistrate

Judge observed, was “flawed and caused the Court to spend far more time on this

decision than should have been necessary.”4 Such flaws forced the Magistrate Judge

to “put on his ‘green eye shade’ to do all this unnecessary work because Defendants

would not be troubled to do that work, when it is their money at stake.”5

         The Court finds that, not only have the parties wasted judicial resources, they

also caused a three-month delay in the issuance of a final judgment in this case.

Nonetheless, because the parties have reached an agreement regarding the attorney’s

fees and costs, the Court adopts the Magistrate Judge’s Report and Recommendation,

as modified, to reflect the consent agreement reached by the parties.

         Accordingly,

         IT IS ORDERED that Plaintiff’s Motion to Set Amount of Attorney’s Fees and

Costs is GRANTED, and Prosperity Bank is awarded $71,373.76 in attorney’s fees

and costs.

         New Orleans, Louisiana, November 17, 2020.



                                                  ______________________________________
                                                  WENDY B. VITTER
                                                  UNITED STATES DISTRICT JUDGE

    cc: Magistrate Judge North


3 R. Doc. 85 at p. 1.
4 R. Doc. 91 at p. 2.
5 Id. at p. 3 (quoting Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178, 1187, 197 L.Ed.2d 585

(2017) (“But as we stressed in Fox, trial courts undertaking that task ‘need not, and indeed should
not, become green-eyeshade accountants’ (or whatever the contemporary equivalent is).”).
